Per Curiam:
The temporary injunction order should be modified by adding a provision to the effect that nothing therein contained shall be construed as interfering with the right of the defendant to turn on or off, at will, the lights in rooms 1 anu 8 on the second floor of the building known and numbered as 3875 Broadway, borough of Manhattan, New York, for which she holds a lease, and as thus modified affirmed, without costs. Present &emdash; O’Brien, P. J., Patterson, McLaughlin, Laughlin and Clarke, JJ.
Order modified as indicated in opinion, and as modified affirmed, without costs. Settle order on notice.